

114 S2228 IS: To amend title XVIII of the Social Security Act to permit review of certain Medicare payment determinations for disproportionate share hospitals, and for other purposes.
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2228IN THE SENATE OF THE UNITED STATESNovember 3, 2015Mr. Grassley (for himself, Ms. Stabenow, Mr. Cornyn, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to permit review of certain Medicare payment
			 determinations for disproportionate share hospitals, and for other
			 purposes.
	
		1.Review of Medicare payment determinations for disproportionate share hospitals
 (a)In generalSection 1886(r) of the Social Security Act (42 U.S.C. 1395ww(r)) is amended by striking paragraph (3).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to any claim relating to a determination made under paragraph (2) of such section 1886(r) that is pending on a date that is on or after the date of the enactment of this Act.